 


114 HRES 524 EH: Condemning in the strongest terms the terrorist attacks in Paris, France, on November 13, 2015, that resulted in the loss of at least 129 lives.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 524 
In the House of Representatives, U. S.,

November 17, 2015
 
RESOLUTION 
Condemning in the strongest terms the terrorist attacks in Paris, France, on November 13, 2015, that resulted in the loss of at least 129 lives. 
 
 
Whereas on Friday, November 13, 2015, three groups of Islamist terrorists launched coordinated attacks against six sites across Paris, France, resulting in the loss of at least 129 innocent lives and the severe wounding of many hundreds;  Whereas the attacks on the Bataclan concert hall, the Stade de France, Le Petit Cambodge restaurant, Le Belle Equipe bar, and on the Avenue de la Republique in the 10th district, represent the largest terrorist attack in Europe since the Madrid, Spain, train bombings of 2004; 
Whereas American student Nohemi Gonzalez, 23, of El Monte, California, is among the innocent lives lost in these terrorist attacks, with several Americans injured;  Whereas French first responders and law enforcement reacted swiftly and heroically, in one instance blocking entrance of a suicide bomber to the Stade de France, doubtlessly saving dozens of lives; 
Whereas seven terrorists were killed, most in suicide bombings and one in a shoot-out with police, and French intelligence and law enforcement are still pursuing those possibly connected to the attacks;  Whereas French President Francois Hollande vowed that we will fight, and we will be ruthless; 
Whereas NATO Secretary General Jens Stoltenberg stated that the Alliance would stand with France and remain strong and united against terrorism;  Whereas President Barack Obama stated, Once again we’ve seen an outrageous attempt to terrorize innocent civilians. This attack is not just on Paris * * * this is an attack on all of humanity and the universal values that we share. We stand prepared and ready to provide whatever assistance that the Government and the people of France need to respond.; 
Whereas the so-called “Islamic State of Iraq and Syria” (ISIS) claimed responsibility for the attack;  Whereas the precise coordination of these attacks at multiple sites across Paris, along with the recent downing of a Russian airline in Egypt and the double suicide bombing in a shopping district in Beirut—brutal attacks also claimed by ISIS—indicates the planning, operational, and logistical capabilities of ISIS appear to have advanced significantly, and their focus now includes large scale external attacks; 
Whereas the continued and enhanced coordination of law enforcement and intelligence efforts amongst European countries is critical to inhibiting the movement and support for ISIS-affiliated terrorist cells;  Whereas continued and enhanced intelligence cooperation, law enforcement engagement, and information sharing on emerging threats and identified Islamist extremists greatly improves security for the people of the United States, Europe, and our allies around the world; 
Whereas the loss of innocent lives in Paris strengthens our resolve to defeat ISIS and its terrorist affiliates which pose a growing threat to international peace and stability;  Whereas France is an indispensable ally in our joint coalition efforts to defeat ISIS; 
Whereas France has long been an ally and friend to the United States since the birth of our Nation, throughout the major conflicts of the 20th century, and has provided significant assistance to key United States strategic priorities such as combating terrorism in northern Africa; and  Whereas we stand in solidarity with our French allies in their time of national mourning, ready to provide assistance in bringing to justice all those involved with the planning and execution of these attacks, as well as identifying and thwarting any planning to undertake similar assaults in the future: Now, therefore, be it 
 
That the House of Representatives— (1)condemns in the strongest terms the terrorist attacks in Paris, France, on November 13, 2015, that resulted in the loss of at least 129 lives; 
(2)expresses its condolences to the families and friends of those individuals who were killed in the attacks and expresses its sympathies to those individuals who have been injured;  (3)supports the Government of France in its efforts to bring to justice all those involved with the planning and execution of these terrorist attacks; 
(4)remains concerned regarding the flow of foreign fighters to and from the Middle East and West and North Africa and the threat posed by these individuals upon their return to their local communities; and  (5)expresses its readiness to assist the Government and people of France to respond to the growing terrorist threat posed by the Islamic State of Iraq and Syria (ISIS) and its terrorist affiliates. 
 
Karen L. Haas,Clerk.
